                     Case 18-19151-LMI         Doc 39     Filed 12/04/18      Page 1 of 3




      ORDERED in the Southern District of Florida on December 3, 2018.




                                                      Laurel M. Isicoff
                                                      Chief United States Bankruptcy Judge




_____________________________________________________________________________

                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

      IN RE:                                              Case No.18-19151-LMI

      RODICA A. BONCIOAGA                                 Chapter 7
      AKA RODICA ALINA BONCIOAGA,

                     Debtor.

      ______________________________________/

            ORDER GRANTING IN PART CENTRAL VALLEY COMMUNITY BANK’S
           MOTION FOR PROSPECTIVE RELIEF FROM AUTOMATIC STAY IN PART

               THIS CAUSE came before the Court upon the Motion for Prospective Relief from
      Automatic Stay [D.E. #22] (the “Motion”) filed by Central Valley Community Bank (“Secured
      Creditor”). The Court is advised that the matter is agreed. Therefore, it is:
               ORDERED as follows:
               1.    The Motion is granted in part.
               2.    The automatic stay imposed by 11 U.S.C. § 362 is terminated effective March 3,
      2019, with respect to the real property located at 2620 Huntington Road, Sacramento, California
      95864 (the “Property”), which is legally described as:
                     PARCEL NO. 1:
               Case 18-19151-LMI          Doc 39     Filed 12/04/18   Page 2 of 3



               THE WEST 77 FEET OF THE EAST 167 FEET OF LOT 1, OF
               SIERRA OAKS VISTA UNIT NO. 2, A RE-SUBDIVISION OF
               LOTS 33, 34 AND 35 AND PORTIONS OF LOTS 36, 37 AND 38 OF
               OAK    FIELD    SACRAMENTO     COUNTY,     CALIFORNIA,
               ACCORDING TO THE OFFICIAL PLAT THEREOF, FILED IN
               THE OFFICE OF THE RECORDER OF SACRAMENTO
               COUNTY, CALIFORNIA, ON JANUARY 24, 1938 IN BOOK 20 OF
               MAPS, MAP NO. 40; SAID MEASUREMENTS BEING AT RIGHT
               ANGLES TO THE EAST LINE OF SAID LOT 1.
               PARCEL NO. 2:
               ALL THAT PORTION OF LOT 1 OF SIERRA OAKS VISTA UNIT
               NO. 2, A RE-SUBDIVISION OF LOTS 33, 34 AND 35 AND
               PORTIONS OF LOTS 36, 37 AND 38 OF OAK FIELD
               SACRAMENTO COUNTY, CALIFORNIA, ACCORDING TO THE
               OFFICIAL PLAT THEREOF, FILED IN THE OFFICE OF THE
               RECORDER OF SACRAMENTO COUNTY, CALIFORNIA, ON
               JANUARY 24, 1938 IN BOOK 20 OF MAPS, MAP NO. 40,
               DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE
               NORTHERLY BOUNDARY OF LOT 1, SAID POINT BEARING
               NORTH 80 DEGREE 11’30" WEST, A DISTANCE OF 240.00 FEET
               TO A POINT ON THE SOUTHERLY BOUNDARY OF LOT 1;
               THENCE SOUTH 80 DEGREE 11’30" EAST ALONG
               SOUTHERLY BOUNDARY A DISTANCE OF 23.00 FEET TO A
               POINT, THENCE NORTH 9 DEGREE 48’30” EAST, A DISTANCE
               OF 240.00 FEET TO A POINT ON THE NORTHERLY
               BOUNDARY OF LOT; THENCE NORTH 80 DEGREE 11’30”
               WEST ALONG THE NORTHERLY BOUNDARY A DISTANCE OF
               23.00 FEET TO THE POINT OF BEGINNING.


       3.      A status conference shall be held on February 13, 2019, at 9:30 AM to consider
Secured Creditor’s request for Prospective Relief from Automatic Stay at the C. Clyde Atkins
U.S. Courthouse, 301 N Miami Ave Courtroom 8 (LMI), Miami, FL 33128.
       4.      There shall be adequate insurance maintained on the property and proof of same
shall be submitted to Secured Creditor.
       5.      This Order is entered for the sole purpose of allowing the Secured Creditor to
pursue its lawful in rem remedies as to the Property and said creditor shall neither seek nor
obtain any in personam relief against the Debtor(s).
                                               ###

Order submitted by:
Wanda D. Murray
Aldridge | Pite LLP (formerly known as
              Case 18-19151-LMI        Doc 39    Filed 12/04/18    Page 3 of 3



Aldridge Connors, LLP)
Attorney for Secured Creditor
Fifteen Piedmont Center
3575 Piedmont Road, N.E.
Suite 500
Atlanta, GA 30305

Wanda D. Murray, Esq. is directed to serve copies of this order on the parties listed below and
file a certificate of service.
